Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 1 of 35 PageID: 148300




                                     UNITED STATES DISTRICT COURT FOR
                                        THE DISTRICT OF NEW JERSEY



    IN RE: JOHNSON & JOHNSON                                                         MDL No. 2738 (FLW) (LHG)
    TALCUM POWDER PRODUCTS
    MARKETING, SALES
    PRACTICES, AND PRODUCTS
    LIABILITY LITIGATION


                      SPECIAL MASTER OPINION AND ORDER NO. 5
            (ADDRESSING PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ PRIVILEGE
                                     ASSERTIONS)

               This matter is before the Special Master (“SM”) on plaintiffs’ challenge to Johnson &

    Johnson’s (“J&J”) privilege claims as to approximately 140 documents.1 In addition to extensively

    reviewing the subject documents in camera, the SM received J&J’s supporting papers which

    included the Declarations of Richard T. Bernardo, Esquire, outside counsel for J&J, and Kimberly

    Montagnino, former Director of Global Issues Management for JJCI and, since April of 2020,

    Director of Global Corporate Media Relations for J&J. J&J supplemented its submission with

    Declarations and Affidavits from three in-house counsel who worked on the defense of talc

    litigation: John Kim, Andrew C. White, and John O’Shaughnessy. In addition, the SM received

    plaintiffs’ opposition and recently held oral argument.2 For the reasons to be discussed, J&J’s

    privilege assertions are sustained in part and overruled in part.3



    1
      Although only 140 documents are presently at issue, plaintiffs contend these documents are representative of a larger
    group of alleged privileged documents they are challenging. The SM’s present rulings will be used as a “guide” for
    the larger group of challenged documents. The defendants are Johnson & Johnson and Johnson & Johnson Consumer
    Inc. (“JJCI”), collectively referred to as “J&J.”

    2
        The citation to the transcript of the oral argument will be abbreviated “Tr.”.

    3
     Although the SM overrules a number of J&J’s privilege objections, it does not question that the objections were
    made in good faith.



    5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 2 of 35 PageID: 148301




    BACKGROUND

            By way of brief background, this MDL concerns plaintiffs’ claim that the prolonged

    perineal use of J&J’s talcum powder causes ovarian cancer. J&J has litigated cases for decades

    involving whether the talc in J&J’s Baby Powder (“JBP”) contained asbestos and if the product

    causes cancer.       J&J steadfastly denies these allegations. J&J’s early talc cases involved

    mesothelioma. This MDL involves claims arising from ovarian cancer. Approximately 35,000

    complaints have been filed to date in this MDL with more filed every day. Until fairly recently

    the parties’ discovery focused on expert causation and Daubert issues. Now that the primary

    Daubert issues have been decided, the parties turned their attention to discovery in the bellwether

    cases scheduled for trial in 2022.

            Plaintiffs are challenging J&J’s privilege assertions as to approximately 1,300 documents

    plus redactions. The challenged documents were selected by plaintiffs as a representative sample,

    although J&J contests whether the selected documents are truly representative. J&J supplied a

    copy of each document to the SM for its in camera review along with a narrative summary as to

    why each document should be protected. The narratives were supplied to plaintiffs, who also

    served a document-by-document explanation of why J&J’s documents are not protected.4

            J&J claims its documents are protected by the attorney-client privilege and work-product

    doctrine.5 Plaintiffs divided the challenged documents at issue into the following five categories:



    4
      Since the documents at issue were selected from a larger universe of challenged documents, they are not homogenous
    in the sense that they cover a discrete time period or subject matter. J&J’s documents date from as early as 1966 to
    as late as 2020. The documents cover a wide variety of topics with few common themes. The variation in J&J’s
    documents necessitated a time-consuming review of their contents. If future reviews are necessary the SM expects
    they will be reviewed more expeditiously.
    5
     The SM was only tasked with addressing whether J&J’s documents are privileged. Thus, the SM is not addressing
    whether J&J’s documents are “relevant” to a claim or defense in the case for discovery purposes or whether the
    documents meet the proportionality standard set forth in Federal Rule of Civil Procedure 26(b)(1).


                                                            -2-
    5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 3 of 35 PageID: 148302




    (1) documents where no attorneys are identified in the logged document; (2) documents where an

    attorney was only carbon copied on a document; (3) documents gathering information requested

    by lawyers to allegedly facilitate the provision of legal advice; (4) documents involving

    communications with third parties, and; (5) business and technical communications.6

               This Opinion and Order will be organized in the following manner: First, the SM will

    summarize the general attorney-client and work-product principles to be applied. Second, the SM

    will separately discuss specific issues that permeate the parties’ dispute. Third, the SM will rule

    on J&J’s privilege assertions. Last, in an effort to hopefully assist the parties with resolving any

    remaining privilege disputes, the SM will summarize its holdings to give guidance to the parties

    as to the principles the SM will apply if asked to rule on additional challenges. The SM will only

    specifically discuss its rulings as to the documents where J&J’s privilege assertions are overruled.

    To the extent a document is not specifically mentioned the SM sustains J&J’s privilege assertion.

    LEGAL DISCUSSION

    I.         GENERAL ATTORNEY-CLIENT AND WORK-PRODUCT PRINCIPLES

               J&J claims its documents are protected by the attorney-client privilege and work-product

    doctrine. The generally applicable principles that guide the SM’s analysis are straightforward and

    are largely noncontroversial. See generally In re Riddell Concussion Reduction Litigation, C.A.

    No. 13-7585 (JBS/JS), 2016 WL 7108455 (D.N.J. Dec. 5, 2016). Nevertheless, some important

    points will be emphasized.

               A.      Attorney-Client Privilege

               As to the attorney-client privilege, a statement is not protected simply because it was made

    by or to an attorney. Id. at *3. Thus, merely copying an attorney on a document does not


    6
        Some of the challenged documents undoubtedly fit into more than one category.


                                                             -3-
    5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 4 of 35 PageID: 148303




    automatically immunize a document from discovery. Id. (citing cases). Similarly, a document

    may be privileged even if an attorney is not included. Id. at *5 (“[S]imply sharing documents

    amongst corporate employees does not necessarily vitiate a privilege. These communications

    remain privileged if they assist the attorney to formulate and render legal advice.”).

           An attorney who is not performing legal services or relaying legal advice does not qualify

    for the privilege. Payton v. N.J. Tpk. Auth., 691 A.2d 321, 334 (N.J. 1997) (“An attorney who is

    not performing legal services or providing legal advice in some form does not qualify as a ‘lawyer’

    for purposes of the privilege.”); see also Rowe v. E.I. Dupont de Nemours & Co., C.A. Nos. 06-

    1810 and 06-3080 (RMB/AMD), 2008 WL 4514092, at *8 (D.N.J. Sept. 30, 2008). Further, it is

    well-settled that business advice is not protected by the attorney-client privilege. Id. (noting that

    modern in-house counsel are involved in all aspects of the company they work for and that “in-

    house legal counsel participates in and renders decisions about business, technical, scientific,

    public relations, and advertising issues, as well as purely legal issues”) (quoting In re Vioxx Prod.

    Liab. Litig., 501 F. Supp. 2d 789, 797 (E.D. La. 2007)). Moreover, the Supreme Court has written

    that the attorney-client privilege “protects only those disclosures necessary to obtain informed

    legal advice which might not have been made absent the privilege.” Fisher v. U.S., 425 U.S. 391,

    403 (1976).

           It is axiomatic that the attorney-client privilege applies to in-house counsel. However,

    since in-house counsel often participates in and renders decisions about business issues, it is often

    times difficult to apply the privilege. Riddell, at *4; see also Payton, 691 A.2d at 334 (“[A] fine

    line exists between an attorney who provides legal services or advice to an organization and one

    who performs essentially nonlegal duties.”). In instances of mixed communication the SM must

    determine “whether the primary purpose and content of the [communication] is predominately



                                                    -4-
    5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 5 of 35 PageID: 148304




    legal.” Rowe, 2008 WL 4514092, at *11 (overruling privilege objection to a document because it

    did not reflect the exercise of predominately legal as opposed to business advice).7 Thus, in order

    to resolve the privilege disputes implicated here, it is essential to assess the purpose for which

    J&J’s documents were prepared and the reasons and purpose behind any responsive comments. In

    the present context this was primarily done by reviewing the language of the challenged documents

    and responses and the context in which they were prepared.

             Many of the challenged documents involve a determination of whether documents sent to

    or from in-house counsel address legal issues, business issues, or both. This is not an easy task

    since “in the corporate community, legal advice is often intimately intertwined with and difficult

    to distinguish from business advice.” Leonen v. Johns-Manville, 135 F.R.D. 94, 98-99 (D.N.J.

    1990) (internal citation and quotation marks omitted). Only if an attorney is acting as a lawyer

    giving advice with respect to the legal implications of a proposed course of conduct does the

    privilege apply. Riddell, at *4. However, if a communication is made primarily for the purpose

    of obtaining legal advice, an incidental request for business advice does not void the attorney-

    client privilege. Id. Quoting an instructive opinion, Harrington v. Freedom of Information

    Commission, 144 A.3d 405, 416 (Conn. 2016), the SM has written:

                      There is broad consensus in other jurisdictions that, if the non-legal
                      aspects of the consultation are integral to the legal assistance given
                      and the legal assistance is the primary purpose of the consultation,
                      both the client’s communications and the lawyer’s advice and
                      assistance that reveals the substance of those communications will
                      be afforded the protection of the privilege.




    7
      In lieu of the “primary purpose” test for mixed communications some courts use a “but for” test. See, e.g., Graco,
    Inc. v. PMC Global, Inc., C.A. No. 08-1304 (FLW), 2011 WL 666048, at *16 (D.N.J. Feb. 14, 2011) (“[T]he party
    claiming privilege should demonstrate that the communication would not have been made but for the client’s need for
    legal advice or services.”) (citations and quotations omitted); see also U.S. v. ISS Marine Services, Inc., 905 F. Supp.
    2d 121, 128 (D.D.C. 2012). As a practical matter the same result occurs under both formulations.


                                                              -5-
    5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 6 of 35 PageID: 148305




    Riddell, at *5. Factors to be considered to determine the primary purpose of a mixed

    communication include: (1) the context of the communication and the content of the document;

    (2) whether the legal purpose permeates the document and can be separated from the rest of the

    document, and; (3) whether legal advice is specifically requested and the extent of the recipient

    list. Id. (citation omitted). “Judicial scrutiny should focus on the nature of the relationship between

    in-house counsel and others and the type of information or communication involved.” Id.

           Many of the documents at issue involve communications between J&J and its outside

    public relations consultants. The SM addressed confidentiality in this context in Riddell. Even in

    the absence of an attorney, these communications may be privileged if they are necessary for the

    client to obtained informed legal advice. Westinghouse Elec. Corp. v. Republic of Philippines,

    951 F.2d 1414, 1424 (3d Cir. 1991) (“[C]ourts have held that the client may allow disclosure to an

    ‘agent’ assisting the attorney in giving legal advice to the client without waiving the privilege.”);

    see also O’Boyle v. Borough of Longport, 94 A.3d 299, 309 (N.J. 2014) (“The privilege . . . .

    extends to consultations with third parties whose presence and advice are necessary to the legal

    representation.”); In re Grand Jury, 705 F.3d 133, 160 (3d Cir. 2012) (“‘Privileged persons’ include

    the client, the attorney(s), and any of their agents that help facilitate attorney-client

    communications or the legal representation.”) (quoting In re Teleglobe Commc'ns Corp., 493 F.3d

    345, 359 (3d Cir. 2007), as amended (Oct. 12, 2007)).

           The last general point to emphasize is that facts are discoverable but the legal conclusions

    flowing from those facts are protected. See, e.g., Rhone-Poulenc Rorer Inc. v. Home Indem. Co.

    32 F.3d 851, 864 (3rd Cir. 1994). “A litigant cannot shield from discovery the knowledge it

    possessed by claiming it has been communicated to a lawyer; nor can a litigant refuse to disclose

    facts simply because that information came from a lawyer.” Id.



                                                     -6-
    5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 7 of 35 PageID: 148306




           B.      Work-Product Doctrine

           In order for documents to be protected from discovery pursuant to the work-product

    doctrine, “it must be reasonably clear based on the surrounding facts and the nature of the materials

    that they were in fact prepared or obtained because of pending or anticipated litigation.” Reich v.

    Hercules, Inc., 857 F. Supp. 367, 373 (D.N.J. 1994). Documents prepared in the regular course of

    business are not protected. U.S. v. Rockwell Int'l, 897 F.2d 1255, 1266 (3d Cir. 1990). Documents

    created for other purposes that are useful in subsequent litigation are also not work-product. In re:

    Gabapentin Pat. Litig., 214 F.R.D. 178, 184 (D.N.J. 2003). Thus, a party seeking to invoke the

    work-product doctrine must prove at least the following two elements: first, that a document was

    prepared because of reasonably anticipated litigation; and second, that the material was prepared

    because of the prospect of litigation and for no other purpose. Id. at 183-84.

           Whether a document was prepared in anticipation of litigation is a difficult determination.

    Id. In general, however, a party must show more than a “remote prospect, an inchoate possibility,

    or a likely chance of litigation.” Id. at 183 (citations and quotation marks omitted). “[A] party

    must show that there existed an identifiable specific claim of impending litigation when the

    materials were prepared.” Id. (citation and quotation marks omitted). The “dominant purpose” in

    preparing the document must be the concern about potential litigation and the concern must be

    “objectively reasonable.” Littlejohn v. Vivant Solar, C.A. 16-9446 (NLH/JS), 2018 WL 6705673,

    at *2 (D.N.J. Dec. 10, 2018). The mere involvement of an attorney does not, in and of itself,

    evidence that a document was prepared in anticipation of litigation. Id. Documents created for

    other purposes that prove useful in subsequent litigation are not attorney work-product.

    Gabapentin, at 184. To be sure, however, a document may be protected by the work-product

    doctrine even though it was not prepared by an attorney. For example, the work-product doctrine



                                                    -7-
    5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 8 of 35 PageID: 148307




    may apply even if a document was prepared by a party’s agent. United Coal Cos. v. Powell Const.

    Co., 839 F.2d 958, 966-67 (3d Cir. 1988).

    II.      DISCUSSION OF SPECIFIC ISSUES

             A number of specific issues permeate the SM’s analysis. These issues will be separately

    discussed.

             A.        Burden of Proof

             It is unquestionably the case that J&J has the burden of proving that the attorney-client

    privilege and/or work-product doctrine applies. See, e.g., Johnson v. Ford Motor Co., C.A. No.

    13-06529, 2015 WL 5193568, at *3 (S.D. W.Va. Sept. 3, 2015). J&J must make this showing

    with a “specific demonstration of facts supporting the requested protection[.]” Id. (citation

    omitted). J&J has attempted to satisfy its burden by serving supporting Declarations. However,

    the SM does not give much weight to the portions of the Declarations that include overbroad and

    general conclusory statements.8 As the SM previously noted, it is not the case that the SM must

    accept at face value all averments in an affidavit. In re Valsartan, C.A. No. 19-2875 (RBK/JS),

    2021 WL 75258, at *5 (D.N.J. Jan. 8, 2021). To be sure, however, the SM is not limited to just

    the four corners of J&J’s documents to decide if they are protected. Importantly, J&J’s documents

    will be examined as a whole in the context in which they were prepared. See Baines v. Atlanta,

    C.A. No. 19-2079-TWT-JSA, 2020 WL 10058115, at *1 (N.D. Ga. Oct. 2, 2020); Chemtech

    Royalty Assocs., L.P. v. U.S., C.A. No. 06-258-RET-DLD, 2009 WL 854358, at *5 (M.D. La.

    March 30, 2009); see also Lugosch v. Congel, C.A. No. 1:00-CV-0784, 2006 WL 931687, at *14


    8
      For example, O’Shaughnessy’s October 18, 2020 (¶7) Affidavit avers, “[a]ll of my legal work, including but not
    limited to my legal work involving talcum powder products, reflected or related to my mental impressions, thoughts,
    conclusions, opinions, advice, and legal theories.” Kim’s June 11, 2021 Declaration (¶4) states that to the extent any
    of the attorneys in J&J’s product liability group were interested in talcum powder, “it was in connection with providing
    legal review and advice . . . . or to obtain information . . . . attorneys needed to render legal advice . . . . and to defend
    the company against talcum powder litigation.”


                                                                 -8-
    5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 9 of 35 PageID: 148308




    (N.D.N.Y. March 7, 2006) (“Because of the duality of the [in-house counsel’s} advice, a court

    must assume the very complicated task of inquiring into the subject matter of the communications

    in order to determine its true character….To this extent, a court may have to parse not only the

    words but their intent in order to glean the authentic purpose of the communication.”).

           B.      Alleged Inadequacies in J&J’s Privilege Log

           Much of plaintiffs’ argument is focused on the contention that J&J’s privilege log is

    deficient and, therefore, its privilege assertions should be waived. The SM will not deem J&J’s

    privilege assertions to be waived on this ground. Plaintiffs did not previously raise with the SM

    the argument that J&J’s log was deficient. It would be inequitable to apply a wavier where J&J

    did not have an opportunity to contest plaintiffs’ assertions and where J&J did not have an

    opportunity to cure the alleged defects. Further, only a flagrant violation of the rules regarding the

    details of a privilege log should result in a waiver. Universal Standard Inc. v. Target Corp., 331

    F.R.D. 80, 85 (S.D.N.Y. 2019). This is certainly not the case here. In an effort to prevent further

    delay in this MDL, the SM will address the merits of J&J’s privilege assertions without further

    briefing and supplementation of its privilege log.

           C.      Role of J&J’s In-House Litigation Counsel

           The parties’ most significant dispute involves the role of J&J’s in-house counsel, especially

    John O’Shaughnessy, Esquire. O’Shaughnessy was employed as in-house litigation counsel for

    J&J from 1987 to 2018 and played a key role in J&J’s defense over the years. At various times

    during his long employment with J&J O’Shaughnessy had the responsibility of overseeing J&J’s

    talc litigation. Plaintiffs contend that at times O’Shaughnessy played a dual legal and business role

    and, therefore, not all of his documents are protected. J&J contends that O’Shaughnessy only

    played a legal role and that everything he did was with an eye towards defending J&J’s talc

    litigation. Having the benefit of an extensive record on this dispute, the SM disagrees with

                                                     -9-
    5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 10 of 35 PageID:
                                 148309



 plaintiffs that O’Shaughnessy and other attorneys in J&J’s litigation group played a business or

 scientific role with regard to talc.9

            The SM has been presented with an extensive record regarding O’Shaughnessy. The SM

 reviewed the at-issue O’Shaughnessy documents in camera, O’Shaughnessy’s Affidavits, and the

 Motion to Quash O’Shaughnessy’s deposition, along with the accompanying exhibits that was

 filed in the New Jersey state talc/mesothelioma JBP litigation. In addition, the SM has the benefit

 of having been present during all four days of O’Shaughnessy’s recent depositions. With the

 benefit of this extensive record the SM concludes that O’Shaughnessy played a “legal role” with

 regard to talc. Stated another way, the SM finds that O’Shaughnessy did not render business

 advice, comments or analysis. On the contrary, the SM finds that O’Shaughnessy’s position as

 litigation counsel necessitated that he defend existing and anticipated talc litigation, not to render

 business or scientific advice. The SM is satisfied that the talc-related communications at-issue

 would not have been made by or to O’Shaughnessy absent J&J’s need for legal advice or services.

 Leonen, 135 F.R.D. at 99.

            Although there are instances when O’Shaughnessy’s legal advice was not explicitly

 requested, an explicit request for legal advice is not necessary to establish a privilege. Rather,

 requests for legal advice may be implicit. Hoffman-La Roche, Inc. v. Roxane Lab’ys, Inc., C.A.

 No. 09-6335 (WJM), 2011 WL 2446600, at *3 n.7 (D.N.J. June 16, 2011); see also In re Aenergy,

 S.A., 451 F.Supp. 3d 319, 324 (S.D.N.Y.) (“Although a request for legal advice need not be

 explicit, because information is frequently sent to in-house corporate counsel in order to keep them

 apprised of ongoing business developments, the implied request for advice must still be the

 primary reason for the communication in order for the privilege to attach.”). Client


 9
     The SM is not addressing the role played by J&J’s litigation attorneys beyond the talc/asbestos/JBP litigation.


                                                            -10-
 5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 11 of 35 PageID:
                                 148310



 communications intended to keep an attorney apprised of continuing business developments, with

 an implied request for legal advice, are privileged. Jack Winter, Inc. v. Koratron Co., 54 F.R.D.

 44, 46 (N.D. Cal. 1971).

         The SM’s conclusion regarding O’Shaughnessy’s legal and non-business role makes sense

 given the unique stakes at issue with regard to talc litigation and the context in which

 O’Shaughnessy performed his job. It is hard to overstate the monetary and public relations

 exposure J&J faced and continues to face regarding talc/asbestos/JBP litigation. It is evident from

 reviewing J&J’s documents that J&J recognized this potential exposure long ago and this

 recognition continues to this day. It is not surprising, therefore, that J&J devoted substantial time

 and resources defending its position that its talc did not contain asbestos and that its baby powder

 does not cause cancer. Unquestionably, J&J’s documents reveal it devoted substantial resources

 directed to the business implications of its talc litigation. Nonetheless, it is not surprising that J&J

 recognized that everything it did with regard to talc had potential legal implications. Given the

 exposure J&J faced O’Shaughnessy’s legal input was critical. J&J had and has the necessary

 resources to address business issues regarding talc. O’Shaughnessy’s input was not needed on

 these issues. His input was needed, however, to address the myriad of legal issues that reasonably

 could and did arise from talc-related communications, actions, developments and decisions.10 The

 SM credits O’Shaughnessy’s testimony that in order to properly defend J&J in existing and

 anticipated litigation he had to be aware of relevant talc developments in all spheres, not just in

 litigated cases.




 10
   The SM sees no reason to distinguish O’Shaughnessy’s role from the other attorneys in J&J’s in-house litigation
 group who worked on talc/asbestos/JBP issues. These attorneys include, but are not limited to, John Kim, Andrew
 White, Lisbeth Warren, and Denise Houghton, as well as Deputy General Counsel Joseph Braureuther.


                                                       -11-
 5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 12 of 35 PageID:
                                 148311



        There is no doubt that O’Shaughnessy received business and public relations related

 emails, memoranda and reports. There also is no question that O’Shaughnessy responded and

 commented upon many of these non-legal communications. However, the SM concludes that

 O’Shaughnessy’s responses and communications were made in his role as legal counsel for J&J.

 So-called non-legal documents were provided to O’Shaughnessy so he could examine them with

 an eye toward legal and/or litigation ramifications. The SM finds that the primary or predominant

 reason talc communications were sent to O’Shaughnessy was to seek or provide information to

 obtain legal advice. Thus, O’Shaughnessy’s comments, notes and analyses are privileged.

        To the extent plaintiffs argue otherwise, the SM makes clear that O’Shaughnessy’s legal

 analysis of business documents are privileged. Plaintiffs appear to focus on the subject matter of

 the challenged documents to decide whether a document with O’Shaughnessy’s comments is

 privileged. Instead, the proper focus should be on the purpose for which documents were sent to

 O’Shaughnessy and what he was explicitly or implicitly asked to do upon their receipt. The

 extensive record regarding O’Shaughnessy convinces the SM that he only played a legal role with

 regard to talc. Because of the unique circumstances facing J&J this is true even if the underlying

 document related to a business issue.

        The SM emphasizes it is not ruling that all of O’Shaughnessy’s communications are

 automatically privileged. The burden of proof remains with J&J. If O’Shaughnessy’s

 communication did not convey or concern a request for or the provision of legal advice, the

 communication is not privileged. Further, if fact or background documents were provided to

 O’Shaughnessy and J&J did not satisfy its burden of showing this was primarily related to the

 provision of legal assistance, the documents are not privileged.




                                                -12-
 5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 13 of 35 PageID:
                                 148312



        The SM’s conclusion regarding O’Shaughnessy’s role and input has determinative

 implications for its rulings. As to the numerous draft documents containing O’Shaughnessy’s

 comments on press releases, memoranda, etc., the SM sustains J&J’s attorney-client privilege

 assertions for the reason that Shaughnessy’s comments reflect his legal input and analysis. J&J

 looked to O’Shaughnessy for his legal opinions and analysis and therefore needed him to be

 appraised of talc developments that could impact litigation. The SM agrees with J&J that the

 disclosures to O’Shaughnessy were necessary for him to provide proper legal advice and

 representation. O’Shaughnessy was not consulted for business advice. Again, to be clear, the SM

 is not ruling that every comment from an in-house litigation counsel’s review of a draft document

 is privileged. It may be the case that a particular litigation counsel also played a business role.

 Also, it is not beyond contemplation that an in-house attorney’s comments are solicited as a pretext

 to protect a document from discovery. However, this is not the case here. The record reflects

 J&J’s position that O’Shaughnessy only played a litigation and not a business or scientific role.

 And, there is not a shred of evidence O’Shaughnessy’s comments were a subterfuge to protect

 otherwise discoverable documents.

        D.      Patent Communications

        Several documents at issues concern technical information provided to J&J’s in-house

 patent attorneys. Since J&J claims these documents are privileged, the SM must decide whether

 legal analysis was the primary purpose of the communication. In addition, the SM must decide if

 the communication would have been made absent an alleged privilege. It has long been recognized

 in patent cases that classifying internal technical documents related to patent issues is “particularly

 troublesome,” as is the issue of whether an attorney is “acting as a lawyer.” Hercules, Inc. v. Exxon

 Corp., 434 F.Supp. 136, 147 (D. Del. 1977); Smithkline Beecham Corp. v. Apotex Corp., 193

 F.R.D. 530, 537 (N.D. Ill. 2000) (the line between technical and legal information is not easily

                                                  -13-
 5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 14 of 35 PageID:
                                 148313



 drawn). As already noted, the attorney-client privilege only protects disclosures “necessary to

 obtain informed legal advice which might not have been made absent the privilege.”

 Westinghouse Elec. Corp., 951 F.2d at 1423-24 (citation and quotation omitted).

          With respect to most of the at-issue patent documents, the SM finds that J&J has not

 satisfied its burden of showing the communications were done for a legal purpose, “as opposed to

 providing the document for other corporate or intellectual property management purposes.” Veolia

 Water Solutions & Techs. Support v. Siemens Indus., Inc., 63 F.Supp. 3d 558, 569 (E.D.N.C.

 2014). The SM does not accept the notion that all communications of technical information

 provided to an in-house patent counsel are provided for the purpose of obtaining legal advice and

 are therefore privileged. For example, “[t]echnical information communicated to the attorney but

 not calling for a legal opinion or interpretation and meant primarily for aid in completing patent

 applications” is not privileged. Id. at 567-68; see also Exxon, 434 F.Supp. at 147; Jack Winter, 54

 F.R.D. at 46 (“Generally, when factual information [is] communicated so that the attorney could

 disclose it in a patent or trademark application, the communication [is] viewed as non-

 privileged.”); Veolia Water Solutions and Technologies Support v. Siemens Inustry, Inc., 63 F.

 Supp.3d 558, 567-68 (E.D.N.C. 2014) (technical information communicated to the attorney but

 not calling for a legal opinion or interpretation and meant primarily for aid in completing patent

 applications is not privileged).11 J&J’s reliance on Transweb, LLC v. 3M Innovative Properties

 Co., C.A. No.-cv-4413 (FSH) (PS), 2012 WL 2878076, at *10 (D.N.J. April 12, 2012), is




 11
    The SM’s rulings regarding J&J’s patent documents are of little consequence since J&J has represented that the
 factual information in the documents has already been produced. Tr. at 124. Thus, plaintiffs already possess the
 information in the challenged patent documents. The SM is not unsympathetic to J&J’s argument that it is difficult
 for it to sustain its burden of proof because many authors and recipients of its patent communications are deceased.
 Nevertheless, the fact that a document is old does not relieve J&J of its burden of proof. J&J could have satisfied its
 burden even though certain individuals are no longer available.


                                                         -14-
 5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 15 of 35 PageID:
                                 148314



 misplaced. In Transweb a “cursory review of the [at issue] memorandum clearly show[ed] that its

 purpose was to seek legal advice[.]” This is not the case here.

          E.       Public Relations Documents

          Plaintiffs challenged numerous J&J “public relations” documents, including draft press

 releases with in-house counsel’s comments. The final press releases and drafts with no attorney

 comments do not appear to present an issue since J&J has represented these documents have been

 produced. Tr. at 52, 168. Given this situation, plaintiffs’ argument appears to lose sight of the fact

 that what is at issue is the production of in-house counsel’s comments on the drafts, not the

 underlying documents. The SM’s previous discussion dictates the outcome of the parties’ dispute.

 Since J&J’s litigation counsel were explicitly or implicitly asked for and subsequently provided

 their legal analysis of the drafts prepared by in-house personnel and outside P.R. consultants, the

 attorney-client privilege applies to the challenged documents with counsel’s comments. This is

 true whether the underlying document was prepared to address a specific case or threatened

 litigation, or if the underlying document was designed to generally foster J&J’s reputation and

 protect its brand.12 Regardless of the contents of the underlying documents, J&J’s litigation

 attorneys reviewed the documents with a view towards legal issues and provided their legal

 analysis. Thus, the attorneys’ comments are protected by the attorney-client privilege. The SM has

 already ruled that an attorney’s legal analysis of a “business document” is protected. “Confidential

 advice from an attorney does not lose its privileged character merely because it affects business

 plans or is conveyed within a document that also has non-privileged information.” In re Intuniv




 12
   It is unquestionably true that not all of the P.R. consultants’ work was directed to “litigation” issues. There should
 be no reasonable dispute that the consultants were engaged, in part, to protect J&J’s reputation and brand.


                                                          -15-
 5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 16 of 35 PageID:
                                 148315



 Antitrust Litig., C.A. Nos. 16-cv-12653 and 12396-ADB, 2018 WL 6492747, at *3 (D. Mass. Dec.

 10, 2018).

         Although counsel’s comments on draft press releases are privileged, it is not the case that

 all of counsel’s comments on the draft press releases are protected by the work-product doctrine.

 The dominant or predominate purpose of some of J&J’s press releases and publications was to

 foster and protect J&J’s reputation rather than aiding in the defense of existing or threatened

 litigation. Counsel’s comments on these documents do not satisfy the criteria for work-product

 protection. General public relations advice, even if it bears on litigation, does not qualify for work-

 product protection. A media campaign is not a litigation strategy. Egiazaryan v. Zalmavey, 290

 F.R.D. 421, 431 (S.D.N.Y. 2013).13 Rather, the work-product doctrine protects communications

 concerning the litigation itself, not the effects of the litigation on a company’s customers, the

 media, or on the public generally. Calvin Klein Trademark Tr. v. Wachner, 198 F.R.D. 53, 55

 (S.D.N.Y. 2000).

         Plaintiffs argue J&J waived any privilege or work-product protection that applied to its

 public relations documents by sharing them with its outside public relations firms. The SM

 disagrees and turns to its Riddell decision for guidance. In Riddell the SM decided whether

 communications with a third-party communications firm waived the attorney-client privilege. The

 SM ruled, “[t]o be protected communications with a third-party agent must be made in confidence

 for the purpose of obtaining legal advice from the lawyer.” Riddell, 2016 WL 7108455, at *6.

 That is what happened here. J&J’s attorneys needed to consult and communicate with J&J’s

 outside public relations firms so that they could provide informed legal advice about talc matters


 13
   The SM did not segregate out for discussion purposes the documents intended to foster J&J’s reputation from those
 that were directed to litigation issues. Since counsel’s comments are privileged, the “reputation” documents are
 protected from discovery even if they do not qualify for work-product protection.


                                                        -16-
 5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 17 of 35 PageID:
                                 148316



 that could impact J&J’s defense. Given the stakes at issue and the ongoing publicity regarding

 talc/asbestos/JBP litigation, the SM credits Montagnino’s statement that it was essential that J&J’s

 P.R. consultants “communicate with J&J’s lawyers-and provide [the] lawyers with drafts to

 review-in order to ensure that [their] documents were consistent with J&J’s litigation position in

 pending lawsuits and did not raise any other legal concerns.” Aff. at 14; see also 23 and 33.

        Montagnino’s Declaration establishes that J&J hired outside public relations consultants to

 assist with work J&J could not handle in-house. As Montagnino explained in her Declaration,

 “[r]etaining outside firms to augment the internal communications team is a common practice at

 J&J and JJCI, which have relatively small corporate communications departments and therefore

 rely on outside consultants to assist with time-intensive and long-term projects.” Montagnino

 further explained that, “[t]he huge media interest in the talc controversy necessitated expanding

 the team” such that J&J hired three outside public relations firms: APCO Worldwide, Purple

 Strategies, LLC, and Joele Frank. According to Montagnino, these consultants “were retained to

 provide communications advice in the highly-sensitive atmosphere that … developed around the

 cosmetic talc litigation.” Montagnino also attested that there was an increased need for

 communications assistance due to “plaintiffs’ aggressive effort to promote their litigations claims

 in the media, on television and on the internet.”

        There is little question the communications with these third parties were made in

 confidence. Further, Montagnino’s Declaration establishes that J&J hired outside P.R. consultants

 to assist with work it could not handle in-house. As noted in O’Boyle, “[i]f . . . . the third party is

 a person to whom disclosure of confidential attorney-client communications is necessary to

 advance the representation, disclosure will not waive the privilege.” 94 A.3d at 309; see also In re

 Grand Jury, 705 F.3d at 160 (“Privileged persons include the client, the attorney(s), and any of



                                                  -17-
 5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 18 of 35 PageID:
                                 148317



 their agents that help facilitate attorney-client communications or the legal representation”)

 (citation and quotation marks omitted); Tractenberg v. Township of West Orange, 416 N.J. Super.

 354, 376 (App. Div. 2010) (privilege extends to “the necessary intermediaries and agents through

 whom the communications are made”) (citation and quotation marks omitted).

        As noted, the SM finds that it was necessary for J&J’s attorneys to communicate with J&J’s

 outside public relations consultants to render legal assistance. The SM agrees with the decision

 and rationale expressed in In re Flonase Antitrust Litigation, 879 F.Supp. 2d 454, 460 (E.D. Pa.

 2012), holding that a “broad practical approach” applies to determine whether an independent

 consultant is the functional equivalent of an employee. As expressed in the Flonase decision, this

 approach reflects the privilege analysis in Upjohn Co. v. United States, 449 U.S. 383 (1981), by

 focusing on whether the communications at issue were kept confidential and made for the purpose

 of obtaining or providing legal advice. 879 F.Supp. at 459-60. The SM’s ruling “offers all parties

 to the exchange [of information] the real possibility for better representation by making more

 information available to craft a position and inform decision-making in anticipation of or in the

 course of litigation.” O’Boyle, 94 A. 3d at 316.

        Another instructive case is In re Copper Market Antitrust Litig., 200 F.R.D. 213 (S.D.N.Y.

 2001). In that case the plaintiffs sought the production of RLM’s communications with a defendant

 (Sumitono) in the litigation. RLM, a “crisis management” public relations firm, was retained after

 the disclosure of critical deposition testimony. In ruling that RLM’s documents were protected the

 court wrote, “there is no reason to distinguish between a person on the corporation’s payroll and a

 consultant hired by the corporation if each acts for the corporation and possesses the information

 needed by attorneys in rendering legal advice.” Id. at 219. Accordingly, the court ruled that the

 communications between Sumitomo, RLM and in-house counsel made for the purpose of



                                                -18-
 5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 19 of 35 PageID:
                                 148318



 “facilitating the rendition of legal services to Sumitono” were protected by the attorney-client

 privilege. Id. A similar situation exists here.

         The SM’s ruling is not, as plaintiffs may posit, an unwarranted expansion of the scope of

 the attorney-client privilege. Instead, the SM’s ruling recognizes the realities and practicalities of

 corporate life wherein consultations with third-party consultants is sometimes essential for in-

 house counsel to render informed and competent legal advice. Given this necessity, in-house

 counsel should be able to communicate freely with consultants about legal issues without being

 chilled by the prospect that their communications will be produced to an adversary in discovery.

         To the extent plaintiffs argue J&J waived work-product protection by sharing its

 documents with third-party consultants, the argument is rejected. The waiver of the work-product

 doctrine is different than the waiver of the attorney-client privilege. “The predicate of the waiver

 inquiry in the work-product context is not, as it is in the attorney-client context, whether the

 material was disclosed, but whether the material was disclosed to an adversary.” Cooper Health

 Sys. v. Virtua Health, Inc., 259 F.R.D. 208, 215 (D.N.J. 2009) (citation and quotation marks

 omitted). The essential question with respect to waiver of work-product is whether the material

 has been kept away from adversaries. Id. Since J&J’s public relations consultants were not

 adversaries, there was no waiver of the work-product doctrine by disclosing communications to

 them. Similarly, there was no waiver of the attorney-client privilege. In O’Boyle, the court noted

 the protections offered by the attorney-client privilege and work-product doctrine are not waived

 by disclosure to a third party if the “person to whom disclosure of confidential attorney-client

 communications is necessary to advance the representation.” 94 A.3d at 309. J&J’s public

 relations consultants fit into this description.




                                                    -19-
 5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 20 of 35 PageID:
                                 148319



            F.       Email Attachments

                     A number of J&J’s emails include attachments. It is well-settled that where a

 privileged document has attachments, each attachment must individually satisfy the appliable

 privilege criteria. “Merely attaching something to a privileged document will not, by itself, make

 the attachment privileged.” Leonen, 135 F.R.D. at 99; see also Gabapentin, 214 F.R.D. at 187. In

 instances where J&J did not satisfy the criteria for protecting an attachment to an otherwise

 protected email, the SM directs that the attachment be produced. Further, non-final draft

 documents are not off limits to discovery if they contain relevant and non-privileged information.

 Dejewski v. Nat’l Beverage Corp., C.A. No. 19-CV-14532 (ES) (ESK), 2021 WL 118929, at *1

 (D.N.J. Jan. 12, 2021) (citation and quotation omitted).

 III.       RULINGS ON J&J’S PRIVILEGE ASSERTIONS

            The SM will now rule on J&J’s privilege assertions. These rulings are organized according

 to plaintiffs’ five challenge categories, which include: (A) communications in which there is no

 attorney on the logged document; (B) communications in which an attorney is carbon copied on

 the logged document; (C) communications gathering information requested by lawyers to facilitate

 the provision of legal advice; (D) communications with third parties, and; (E) business and

 technical communications.

            A.       Communications in Which There is no Attorney on the Logged Document14

            The first category of at-issue documents is “Communications in Which there is no Attorney

 on the Logged Document.” This category primarily consists of emails although there are also

 letters, spreadsheets, a press release, reports and a PowerPoint presentation. The documents date

 from as early as 1982 to as late as 2019.


 14
      Many of the documents plaintiffs selected in fact included attorneys.


                                                            -20-
 5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 21 of 35 PageID:
                                 148320



            The majority of documents in this category are protected because the communications are

 designed to assist in-house or outside counsel to render legal advice and/or defend J&J in existing

 or anticipated litigation. As already discussed, the mere absence of an attorney on a document is

 not necessarily determinative as to the document’s protected status. “[C]ommunications remain

 privileged if they assist [an] attorney to formulate and render legal advice.” Riddell, 2016 WL

 7108455, at *5. Nevertheless, the SM concludes the following documents or attachments should

 be produced. 15

                     1.       Tab 4 – P2_JNJTALC_000000311

            This is an internal February 25, 1994 memorandum regarding a request made by

 O’Shaughnessy for JBP formulation information. This memo is privileged and work-product since

 the request was made to assist J&J in pending litigation. However, attached to the privileged

 memo is a July 13, 1966 memo titled “JOHNSON’S Baby Powder Historical Survey.”

 (JNJTALC-793384; P2_JNJTALC 312). The 1966 memo contains relevant factual information

 with no accompanying justification as to why the memo is privileged. To the extent not already

 done, the non-privileged July 13, 1966 memo should be produced.. See Intuniv, 2018 WL

 6492747, at *6. (“Historical documents do not become privileged because they were requested by

 an attorney.”).



                     2.       Tab 8 – P2_JNJTALC_000002574

            This is a draft of a 1999 letter in-house counsel prepared addressing alleged inaccuracies

 regarding JBP made by a competitor. The SM agrees this draft is privileged as it reflects the legal

 advice of J&J’s attorney as to how J&J should proceed. However, to the extent a final version of


 15
      The Tab numbers refer to the index in the binders provided to the SM.


                                                          -21-
 5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 22 of 35 PageID:
                                 148321



 the letter was served, it should be produced. To the extent not already done, J&J should also

 produce the referenced “Paterson” August 6, 1999 letter referred to in the draft.

                3.     Tab 15 – P2_JNJTALC_000010462, P2_JNJTALC_000010314, and
                       P2_JNJTALC_000011109

        The SM agrees these draft press releases prepared by and for counsel with attorney

 comments are protected, as they reflect an attorney’s legal advice and impressions. However, to

 the extent not already done, the final versions of these press releases that were published should

 be produced.

                4.     Tab 18 – P2_JNJTALC_000012141

        The SM agrees that the referenced March 1994 memo is privileged because it reflects an

 attorney’s legal advice. However, the attached photographs are not protected and should be

 produced.

                5.     Tab 21 – P2_JNJTALC_000006360

        The SM agrees this draft report titled “Issues Management Plan” with comments from in-

 house counsel is privileged. However, the substance of the document is plainly directed to

 predominantly business issues. Thus, to the extent not already done, the final version of this

 document should be produced.

        B.      Communications in Which an Attorney is Carbon Copied on the Logged
                Document


        The second category of documents at issue is “Communications in Which an Attorney is

 CC’d on the Logged Document.”          This category primarily consists of emails, letters and

 memoranda dating from 1975–2019. Just as the mere absence of an attorney on a document is not

 determinative as to whether a document is protected, the mere inclusion of an attorney’s name is

 not determinative. Riddell, 2016 WL 7108455, at *3 (“[T]he mere fact that Riddell’s counsel is


                                                -22-
 5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 23 of 35 PageID:
                                 148322



 copied on emails does not prove a document is privileged.”). The majority of documents in this

 category are protected because they reflect in-house counsel’s legal analysis. Other documents are

 protected because they were prepared by or for counsel to assist with pending or threatened

 litigation. Nevertheless, the SM concludes the following documents are not protected and should

 be produced:

                  1.    Tab 30 – P2_JNJTALC_000005178

        This is an August 2018 email chain regarding whether J&J will reveal the contents of JBP’s

 fragrance. Despite J&J’s description that this email chain involves “a legal issue involving trade

 secrets,” the SM disagrees. The only issue discussed is whether a decision was made to include

 baby powder in J&J’s “movement toward 100% transparency of ingredients[.]” This was primarily

 a business not legal decision. This document was the subject of extensive discussions during the

 ex parte portion of oral argument. Despite J&J’s argument, the SM finds this document discusses

 a business not legal issue. The document does not reveal any legal advice or impressions of an

 attorney and is therefore not privileged. J&J has not satisfied its burden of proof with regard to

 this document.

                  2.    Tab 31 – P2_JNJTALC_000009906 and P2_JNJTALC_000010766

        The SM agrees Attorney White’s comments on the draft reflect legal analysis and are

 therefore privileged. However, to the extent the statement was published a copy of the final version

 should be produced.

                  3.    Tab 39 – P2_JNJTALC_000005462

        The SM agrees the referenced August 2017 email is protected since it asks for in-house

 counsel’s legal input on a “potential public document” regarding talc. However, the referenced

 attachment (P2_JNJTALC_5468) does not reflect any comments or input from counsel and is not

 privileged. Since the document is primarily directed at business and reputation issues, it is not

                                                -23-
 5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 24 of 35 PageID:
                                 148323



 work-product. The SM does not agree with J&J’s argument that the attachment is protected

 because “draft pubic statements regarding talc [are] highly sensitive and [have] the potential to

 affect talc litigation[.]”   This is not the appropriate standard by which to decide whether a

 document is work-product. Mere concern that a report or writing may have legal consequences is

 not the equivalent of preparing a report or writing for anticipated or pending litigation. Johnson,

 2015 WL 5193568, at *4.

                 4.      Tab 44 – P2_JNJTALC_000011549

         This document consists of a May 2020 email with an attached internal page titled

 “Deliverables.” Also attached is a “Global Message Map – North American Documentation of

 Johnson’s Baby Powder (Talc).” (P2_JNJTALC_11551). These papers are directed to business

 and not legal issues and therefore are not protected. The SM disagrees with J&J that the documents

 are privileged because they reflect “Attorney White’s request that certain materials be reviewed

 for discussion.”

         C.      Documents Gathering Information Requested by Lawyers to Allegedly
                 Facilitate the Provision of Legal Advice

         The third category of challenged documents are “Documents Gathering Information

 Requested by Lawyers to Allegedly Facilitate the Provision of Legal Advice.” The SM

 concludes the following documents are not protected and should be produced or the SM requires

 more information to render a decision:

                 1.      Tab 46 – P2_JNJTALC_000000001

         This document concerns Books 1 to 5. At this time the SM does not have enough

 information to make an informed decision as to whether this document is privileged. During oral

 argument     counsel     indicated   the   underlying    books     were    the   subject    of   a




                                                -24-
 5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 25 of 35 PageID:
                                 148324



 “fair amount of back and forth about them.” Tr. at 176. The SM needs more background

 information to make its decision.

                2.     Tab 51 – P2_JNJTALC_000000104

        This is a January 20, 1977 memo from a manager at J&J Consumer Products to an in-house

 patent attorney. The memo refers to experiments performed by Windsor Minerals to reduce talc’s

 “dusting potential.” This document should be produced because J&J has not satisfied its burden of

 showing the experimentation was done in order for J&J’s patent attorney to “provide patent

 advice.” Nothing in the memo or surrounding context supports the conclusion that the memo was

 prepared so an attorney could render legal advice. It is just as likely the memo was prepared in

 the normal course of business to update J&J’s patent attorney to ongoing developments with JBP.

                3.     Tab 52 – P2_JNJTALC_000000137

        This is an August 12, 1982 memo from J&J’s scientists to J&J’s in-house patent attorney

 regarding an “improved body dusting powder based on starch[.]” This memo should be produced

 for the same reasons as Tab 51. J&J has not satisfied its burden of showing the memo is privileged

 “because it provides information to counsel for the purpose of seeking legal advice.” To the

 contrary, it appears the memo was prepared in the normal course of J&J’s ongoing scientific

 pursuits. These pursuits were not done in anticipation of litigation. Further, it appears the

 dominant purpose of the memo was to document ongoing scientific pursuits and not to provide

 information for legal advice.

                4.     Tab 53 – P2_JNJTALC_000000160

        This is a July 11, 1980 internal J&J memo regarding “improved body dusting powders

 having novel properties and utility.” This memo should be produced for the same reasons as Tabs

 51 and 52.



                                               -25-
 5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 26 of 35 PageID:
                                 148325



                5.     Tab 56 – P2_JNJTALC_0000172

        This memo (undated) to O’Shaughnessy refers to the binders about which a decision is

 being deferred. See Tab 46.


                6.     Tab 60 – P2_JNJTALC_000000752

        This is a one-page November 17, 1993 memo from D.F. Jones to O’Shaughnessy enclosing

 two copies of papers on ovarian cancer. This document should be produced because J&J has not

 satisfied its burden to show the information was provided to render legal advice or was prepared

 in anticipation of litigation. The SM rejects J&J’s argument that the memo is privileged “because

 it reveals the nature of communications between Attorney O’Shaughnessy and Mr. Jones.” The

 SM also does not accept J&J’s explicit or implicit argument that all communications to

 O’Shaughnessy are privileged or work-product. See Intuniv, 2018 WL 6492747, at *6. (“Historical

 documents do not become privileged because they were requested by an attorney.”).

                7.     Tab 61 – P2_JNJTALC_000000768

        This is a March 14, 1994 memo from Catherine Christensen to O’Shaughnessy regarding

 a “Talc Literature Search.” This memo should be produced for the same reason as Tab 60. J&J

 has not satisfied its burden of showing the information was supplied to provide legal advice. The

 SM does not accept J&J’s argument that the document is protected because “it offers insight into

 counsel’s legal mindset.”

                8.     Tab 67 – P2_JNJTALC_0000068527

        This is a February 25, 2016 email that attaches a draft media statement. Since the email

 and attachment do not reflect Attorney Houghton’s comments, and it does not appear that this is

 an explicit or implicit request for legal advice, these documents should be produced.




                                                -26-
 5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 27 of 35 PageID:
                                 148326



                  9.       Tab 72 – P2_JNJTALC_000006866

         These four 2018 emails concern a draft email to the New York Times prepared by J&J’s

 outside counsel. It appears the email is a follow-up to an in-person meeting. Since the emails do

 not reflect any legal analysis not already part of the public record, and the substantive content of

 the emails was intended for publication, the emails are not privileged. Further, the emails are not

 work-product because they are directed to general issues and not anticipated or existing litigation.

                  10.      Tab 74 – P2_JNJTALC_000007862

         This is an internal January 5, 1996 email sent to an in-house J&J regulatory attorney that

 addresses the CTFA’s procedure for approval of INCI submissions.16 The email is not protected

 and should be produced. J&J has not satisfied its burden of showing the listed information was

 “necessary for counsel to render informed legal advice.”

                  11.      Tab 75 – P2_JNJTALC_000011059

         These are January 7, 2020 emails that attach a copy of a JAMA article and editorial. The

 email and attachment are not protected and should be produced. J&J has not satisfied its burden

 of showing the information was provided to in-house counsel (amongst others) to “render legal

 advice.”

         D.       Communications Sent to Third Parties

         The fourth category of documents at-issue is “Communications Sent to Third Parties.”

 This category of documents includes emails, press releases, memos, and letters dated as early as

 1973 to 2017. The following documents are not protected and should be produced.




 16
   CTFA stands for the Cosmetic, Toiletry and Fragrance Association. INCI stands for the International Nomenclature
 of Cosmetic Ingredients.


                                                       -27-
 5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 28 of 35 PageID:
                                 148327



                 1.       Tab No. 76 – P2_JNJTALC_000004780

         This is a draft statement regarding the Herford talc rial that was prepared by an outside

 press consultant and in-house counsel. Although counsel’s email states that the draft statement

 was “part of our legal advice,” the SM finds the statement and emails are not protected. The draft

 statement does not reflect legal advice and merely addresses general comments regarding media

 strategy. See Johnson, 2015 WL 5193568, at *4 (stating that a document is not necessarily

 privileged because a copy was sent to a lawyer in an email chain with a note that it was “a request

 for legal direction”).

                 2. Tab 78 – P2_JNJTALC_000009760

         This is a draft 2019 press release prepared by a J&J employee sent to various in-house

 employees. The draft is titled, “Company Investigation Confirms No Asbestos in Johnson’s Baby

 Powder.” Since the draft was prepared in the regular course of business and does not reflect input

 or comments from an attorney, the document is not protected and should be produced. The SM

 disagrees the document is protected because it seeks legal advice. Even if there was an implicit

 request for legal advice, this was not the primary or predominant purpose of the mixed

 communication. The SM also disagrees the draft is work-product because it was prepared as a

 result of ongoing litigation. The draft only references general issues regarding J&J’s investigation

 concerning the FDA’s finding of asbestos in JBP.

                 3. Tab 79 – P2_JNJTALC_000009967

         This document includes a draft statement prepared by an outside consultant regarding

 responses to media reports regarding talc testing, safety and regulatory compliance.           This

 document is not protected and should be produced for the same reason as Tab 78. Although the

 draft was sent to counsel, no attorney comments or analysis is included and legal advice is not the

 primary or predominant purpose of the communication.

                                                -28-
 5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 29 of 35 PageID:
                                 148328



                4. Tab 85 – P2_JNJTALC_000002103

        The SM agrees this draft public statement (“The Facts on Talcum Powder Safety”) is

 protected. To the extent not already done, the final published version of this statement should be

 produced.

                5. Tab 90 – P2_JNJTALC_000006852

        This is a February 25, 2016 email with attached memo titled “Joanne’s Messaging.”

 Although not clear, the memo apparently was prepared in response to a jury verdict. This document

 is not protected for the same reasons as Tabs 78 and 79. The SM rejects J&J’s argument that the

 document is protected “because the communications were sent in the context of ongoing

 litigation.” The document does not assist in the defense of the referenced litigation and was

 primarily designed to minimize the public’s potential reaction to an adverse verdict.

                6. Tab 95 – P2_JNJTALC_000011141

        This is an email with an attached draft notice to be sent to J&J employees (not the general

 public) if J&J wins the Daubert decision. The draft does not reflect or include any attorney

 comments or input and is therefore not protected. This document should be produced.

                7. Tab 98 – P2_JNJTALC_000005777

        This is an email chain regarding a request from J&J’s supplier quality team to understand

 what information Imerys supplies for each receipt of talc. The document does not reflect any legal

 analysis or input and is not designed to assist with the defense of litigation. The document appears

 to be a routine business communication. Thus, the document is not protected and should be

 produced. It makes no difference that a June 11, 2018 email states that “anything related to talc

 etc. would need to be handled through lawyers[.]” This is not determinative when deciding

 whether the document is protected. The SM disagrees that the document was “made for the



                                                -29-
 5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 30 of 35 PageID:
                                 148329



 purpose of assisting counsel in the defense of ongoing litigation.” J&J has not satisfied its burden

 to show this is why the emails were prepared.

        E.      Business and Technical Communications

        The last category of documents at-issue is “Business and Technical Communications.”

 These include memos and emails dating from 1972–2018. For the reasons discussed, the SM

 concludes the following documents are not protected and should be produced.

                1.      Tab 99 – P2_JNJTALC_000000003

        Since this document addresses the binders previously mentioned, a decision is reserved for

 the same reason as Tabs 46 and 56.

                2.      Tab 103 – JNJTALC_000000342,                 JNJTALC_000000343,         and
                        JNJTALC_000001344

        These are September 5 and October 3, 1972 memos prepared by J&J’s scientists to J&J in-

 house counsel regarding a Federal Register proposal regarding the use of talc containing asbestos-

 form particles in food. The memos do not explicitly or implicitly request legal advice and appear

 to be routine business communications designed to update in-house counsel on a regulatory

 development. Thus, these memos should be produced. The SM rejects J&J’s argument that these

 memos implicitly request legal advice.

                3.      Tab 106 – P2_JNJTALC_000000721

        This is a January 20, 1977 J&J memo sent to an in-house attorney regarding experiments

 to talc “to reduce its dusting potential.” For the same reason the SM previously ruled that certain

 J&J memos sent to in-house patent counsel are not protected, the SM rules that this memo should

 be produced.




                                                 -30-
 5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 31 of 35 PageID:
                                 148330



                 4.      Tab 108 – P2_JNJTALC_000000774

         This is a March 3, 1994 memo to O’Shaughnessy regarding “contacts as we discussed.”

 The memo does not explicitly or implicitly indicate that the requested information was provided

 in order for O’Shaughnessy to provide legal advice. Thus, the memo should be produced. The

 SM does not accept J&J’s implicit argument that all historical or fact information provided to

 O’Shaughnessy at his request was necessary for him to render legal advice.17

                 5.      Tab 114 – P2_JNJTALC_0000006391

         This is a December 2018 email chain regarding a “piece” that appeared on a website. The

 emails do not explicitly or implicitly involve a legal issue or legal developments and therefore

 should be produced. The SM rejects J&J’s argument that the email chain is protected because it

 apprises the client “with respect to the legal developments of an issue.” No legal developments

 are referenced in the emails.

                 6.      Tab 116 – P2_JNJTALC_0000009167

         There are two shorts emails wherein J&J’s in-house counsel appear to send “two prior

 AMA reports done for Colgate talc” to in-house J&J employees. The emails do not explicitly or

 implicitly reflect any legal advice or issues. Thus, the emails are not protected and should be

 produced. There is no evidence to support J&J’s statement that the emails relate to ongoing talc

 litigation and “contains [counsel’s] legal impressions.”

                 7.      Tab 118 – P2_JNJTALC_000009013

         This is an October 23, 2019 email from a J&J regulatory compliance employee to in-house

 counsel enclosing a link to an article. For the same reason Tab 116 should be produced, this

 document should also be produced. There is no evidence to support J&J’s argument that the email

 17
   For example, as a member of J&J’s Worldwide Talc Committee O’Shaughnessy received non-legal communications
 for his background information.


                                                    -31-
 5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 32 of 35 PageID:
                                 148331



 was created “for the express purpose of transmitting information that J&J’s in-house counsel

 required to render legal advice[.]”

                8.      Tab 126 – JNJ_TALC_000000708

        This is a March 10, 1983 memo from J&J scientists to an in-house patent attorney regarding

 data to support J&J’s claim “of a baby powder having increased absorbency.” This memo should

 be produced for the same reasons the SM ruled that other patent memos should be produced.

 IV.    SUMMARY OF RULINGS

        The SM understands that the documents it ruled upon are only a representative sample of

 a larger group of alleged privileged documents. To hopefully avoid future disputes, the SM will

 summarize the most important general principles it applied to the documents at issue. Absent

 unexpected developments, the SM assumes it would apply the same general principles to the

 remaining documents.

        (1)     J&J clearly has the burden of proof to demonstrate that its designated documents
                are protected. To the extent J&J did not satisfy its burden, the SM directed J&J’s
                documents to be produced. Unless otherwise noted by the SM, the parties have had
                more than a sufficient opportunity to support their arguments. The record is
                therefore closed on the challenged documents. The SM understands the practical
                difficulties J&J faced because many of its documents are old and relevant
                individuals are deceased. However, as noted, in almost all instances the SM is
                confident that it was able to discern the purpose and intent of J&J’s documents from
                the language used and the context of the communications.

        (2)     No privilege assertions were deemed waived on account of alleged inadequacies in
                J&J’s privilege logs.

        (3)     The attorneys in J&J’s in-house litigation group, mainly O’Shaughnessy, played a
                legal role with regard to their talc work. J&J’s litigation attorneys were not engaged
                to provide business or scientific advice or input. Nevertheless, not all of litigation
                counsel’s documents are immunized from discovery. Litigation counsel’s
                documents are not protected if they were not sent or prepared for the purpose of
                giving or receiving legal advice. As is evident by its rulings, the SM did not find
                that J&J satisfied its burden of showing in 100% of the disputed instances that
                litigation counsel’s communications are protected.



                                                -32-
 5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 33 of 35 PageID:
                                 148332



        (4)     For the most part J&J did not satisfy its burden to show that factual or technical
                information was provided to its in-house patent counsel for legal analysis or input.

        (5)     The comments J&J’s attorneys made on draft press releases or other public relations
                documents are privileged as they reflect counsel’s legal analysis and opinions.

        (6)     Attachments to privileged documents are not automatically protected. Unless J&J
                satisfied its burden of showing an attachment to a protected document was
                privileged, the attachment was directed to be produced.

                                                 ORDER

        For all the reasons explained in the foregoing Opinion, it is hereby ORDERED this 26th

 day of July, 2021, that J&J shall produce the following documents within seven (7) calendar

 days of the date this Order is entered:

         (1)    Tab 4 – P2_JNJTALC_000000311– To the extent not already done, only the
                referenced July 13, 1966 memo should be produced.

         (2)    Tab 8 – P2_JNJTALC_000002574 – To the extent a final version of the draft
                letter was served, a copy shall be produced. Also produce the referenced
                “Paterson” August 6, 1999 letter

         (3)    Tab 15 – P2_JNJTALC_000010462, P2_JNJTALC_000010314, and
                P2_JNJTALC_000011109 – To the extent not already done, produce final version
                of these draft press releases

         (4)    Tab 18 – P2_JNJTALC_000012141 – Produce the attached photographs

         (5)    Tab 21 – P2_JNJTALC_000006360 – To the extent not already done, produce
                final version of the “Issues Management Plan.”

         (6)    Tab 30 – P2_JNJTALC_000005178 – Produce

         (7)    Tab 31 – P2_JNJTALC_000009906 and P2_JNJTALC_000010766 – To the
                extent not already done, produce a copy of the final version of this document.

         (8)    Tab 39 – P2_JNJTALC_000005462 – Produce a copy of the referenced
                attachment (Bates 5468).

         (9)    Tab 44 – P2_JNJTALC_000011549 – Produce

        (10)    Tab 46 – P2_JNJTALC_000000001 – Decision deferred



                                                -33-
 5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 34 of 35 PageID:
                                 148333



        (11)   Tab 51 – P2_JNJTALC_000000104 – Produce

        (12)   Tab 52 – P2_JNJTALC_000000137 – Produce

        (13)   Tab 53 – P2_JNJTALC_000000160 – Produce

        (14)   Tab 56 – P2_JNJTALC_000000172 – Decision reserved

        (15)   Tab 60 – P2_JNJTALC_000000752 – Produce

        (16)   Tab 61 – P2_JNJTALC_000000768 – Produce

        (17)   Tab 67 – P2_JNJTALC_000068527 – Produce

        (18)   Tab 72 – P2_JNJTALC_000006866 – Produce

        (19)   Tab 74 – P2_JNJTALC_000007862 – Produce

        (20)   Tab 75 – P2_JNJTALC_000011059 – Produce

        (21)   Tab 76 – P2_JNJTALC_000004780 – Produce

        (22)   Tab 78 – P2_JNJTALC_000009760 – Produce

        (23)   Tab 79 – P2_JNJTALC_000009967 – Produce

        (24)   Tab 85 – P2_JNJTALC_000002103 – To the extent not already done, the final
               version of the draft should be produced.

        (25)   Tab 90 – P2_JNJTALC_000006852 – Produce

        (26)   Tab 95 – P2_JNJTALC_000011141 – Produce

        (27)   Tab 98 – P2_JNJTALC_000005777 – Produce

        (28)   Tab 99 – P2_JNJTALC_000000003 – Decision reserved

        (29)   Tab 103 – JNJTALC_000000342, JNJTALC_000000343, and
               JNJTALC_000001344 – Produce

        (30)   Tab 106 – P2_JNJTALC_000000721 – Produce

        (31)   Tab 108 – P2_JNJTALC_000000774 – Produce

        (32)   Tab 114 – P2_JNJTALC_0000006391 – Produce



                                            -34-
 5575797v1
Case 3:16-md-02738-FLW-LHG Document 24152 Filed 07/26/21 Page 35 of 35 PageID:
                                 148334



        (33)    Tab 116 – P2_JNJTALC_0000009167 – Produce

        (34)    Tab 118 – P2_JNJTALC_000009013 – Produce

        (35)    Tab 126 – P2 JNJTALC_000000708 - Produce


        It is further ORDERED the SM will schedule a prompt conference call to address Tabs

 46, 56, 58 and 99, and any other relevant issues regarding plaintiffs’ challenge to J&J’s privilege

 assertions.


 DATED: July 26, 2021                                     By: /s/ Joel Schneider
                                                          SPECIAL MASTER
                                                          HON. JOEL SCHNEIDER (RET.)




                                                -35-
 5575797v1
